Citation Nr: 9923523	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Entitlement to an increased rating for a service-
connected left varicocele currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which found no new and material evidence 
to reopen a claim of entitlement to service connection for 
hepatitis and continued a 10 percent rating for a service-
connected left varicocele.


FINDINGS OF FACT

1.  An unappealed February 1975 rating decision denied the 
veteran's claim for service connection for hepatitis.

2.  Evidence added to the record since the February 1975 
rating decision is not duplicative or cumulative of evidence 
previously of record, is relevant and probative and is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  There is no competent medical evidence linking the 
veteran's current hepatitis C to his period of active 
service.

4.  The veteran's service-connected varicocele is manifested 
by symptoms that include but do not exceed discomfort from a 
tugging sensation in the left groin area.


CONCLUSIONS OF LAW

1.  The RO's February 1975 decision, denying entitlement to 
service connection for 

hepatitis is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
hepatitis is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for an evaluation in excess of 10 percent 
for a left varicocele have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.115b, Diagnostic Codes 7509, 7511-12, 7518-19, and 
7523-25 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran asserts that he has submitted new and material 
evidence sufficient to reopen his previously denied claim of 
entitlement to service connection for hepatitis.  The RO had 
considered and denied the service connection claim in a 
February 1975 rating decision.  The denial was based upon the 
RO's finding of no current manifestation of hepatitis.  The 
February 1975 decision became final when the veteran declined 
to initiate an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

The VA may reopen and readjudicate a final determination only 
upon submission of new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (1998); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 

is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds the evidence to be new and 
material it then determines whether the claim is well 
grounded and finally, after ensuring fulfillment of the duty 
to assist, see 38 U.S.C.A. § 5107(b), it evaluates the claim 
on the merits.  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc).

The evidence of record at the time of the RO's February 1975 
denial included the veteran's service medical records (SMRs) 
documenting the veteran's in-service hospitalization for 
hepatitis and a report of a January 1975 VA examination 
noting no residuals from hepatitis.

Among the evidence associated with the claims file after 
entry of the RO's February 1975 decision are VA treatment 
records from March to July 1998 which include a diagnosis of 
asymptomatic hepatitis C.  These records are new and material 
because they are neither cumulative nor redundant of 
previously submitted materials and because they purport to 
provide a necessary element of the veteran's claim -- 
heretofore missing evidence of current hepatitis.  With the 
submission of this new and material evidence the veteran's 
claim is thus reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The next step in the Board's analysis is to determine whether 
the veteran's reopened claim is well grounded.  See Winters 
v. West, 12 Vet. App. at 206.  A well grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no 

duty to assist the claimant in developing the facts pertinent 
to his claim and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The claims file includes little medical documentation from 
the time of the veteran's first hepatitis diagnosis and 
treatment to the present.  SMRs document the veteran's August 
1974 in-service hospitalization for hepatitis of an 
unidentified type.  The claims file does not include a report 
of a separation physical examination.  The first post-service 
medical evidence pertaining to hepatitis consists of VA 
treatment records from March to July 1998.  A June 1998 VA 
treatment report notes the veteran's positive test for 
hepatitis C and "probable hepatitis A while in service."  
No medical record associated with the claims file includes 
evidence of a causal link 

or nexus between the veteran's hepatitis C and his period of 
active service.  Therefore, beyond the veteran's own 
statements there is no competent medical evidence linking the 
veteran's hepatitis C to his period of active service.  
Because the veteran is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of the required nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions). 
\
The RO's explanation of its December 1997 decision not to 
reopen includes a statement to the effect that newly 
submitted evidence cannot be new and material if it would not 
change the outcome of a case when viewed in the context of 
all other evidence of record.  This interpretation of the 
requirements to reopen a previously denied claim is now 
invalid.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed Cir. 
1998).  Nevertheless, the Board finds that the veteran has 
not been prejudiced by the RO's recitation of an erroneous 
interpretation of VA regulations because the RO also has 
provided valid reasons for declining to reopen the veteran's 
claim and because the RO has provided the veteran with the 
full text 38 C.F.R. § 3.156.

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between hepatitis C and the 
veteran's period of active service, the veteran's claim for 
service connection for this disorder is implausible and must 
be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


Disability rating for a left varicocele

The veteran asserts, in essence, that his service-connected 
left varicocele has worsened so that the current 10 percent 
disability rating is no longer appropriate.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds the claim for an increased rating for 
a left varicocele is well grounded.  Once a claimant presents 
a well-grounded claim the VA has a duty to assist the 
claimant in developing facts which are pertinent to the 
claim.  Id.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.  In addition, a disability may 
require reratings in accordance with changes in a veteran's 
condition.  It is therefore essential to consider a 
disability in the context of the entire recorded history when 
determining the level of current impairment.  38 C.F.R. 
§ 4.1.  Nevertheless, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO service connected the veteran's left varicocele by a 
February 1975 rating 

decision that assigned a 10 percent disability rating by 
analogy under Diagnostic Code (DC) 7338.  After considering 
this claim by analogy under DCs 7509, 7511-12, 7518-19, and 
7523-25, the RO continued that evaluation by the December 
1997 rating decision.

A varicocele is not specifically listed in the rating 
schedule.  Therefore, this disability must be evaluated by 
analogy.  See 38 C.F.R. § 4.20, 4.27.  When a disability is 
not listed, VA may assign a rating pursuant to a code 
provision pertaining to a related disorder for which affected 
functions, anatomical localization and symptomatology are 
similar.  Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the veteran had been diagnosed and treated in 
service for a left varicocele which he characterized as 
causing inguinal discomfort.  Evaluation of the veteran's 
left varicocele  under 38 C.F.R. § 4.115b, Diagnostic Codes 
7509, 7511-12, 7518-19, and 7523-25, pertaining to 
hydronephrosis, ureter or urethra stricture or fistula, 
chronic cystitis, complete atrophy or removal of the testis 
and chronic epididymo-orchitis is appropriate because the 
symptomatology for these disorders is similar and affect 
related functions and anatomical areas.

Under 38 C.F.R. § 4.115b, DC 7509, pertaining to 
hydronephrosis, severe symptoms are rated as renal 
dysfunction.  A 30 percent rating is warranted for frequent 
attacks of colic with infection (pyonephrosis) and impaired 
kidney function, a 20 percent rating is warranted for 
frequent colic attacks requiring catheter drainage, and a 10 
percent rating is warranted for only occasional colic attacks 
without infection or requiring catheterization.

Under 38 C.F.R. § 4.115b, DC 7511, pertaining to ureter 
stricture, symptoms are rated as for hydronephrosis except 
that a 30 percent rating is warranted for recurrent stone 
formation requiring diet or drug therapy or invasive or 
noninvasive procedures more than twice a year. 


Under 38 C.F.R. § 4.115b, DC 7512, pertaining to chronic 
cystitis including interstitial and all etiologies, 
infectious and non-infectious, symptoms are rated as for a 
voiding dysfunction which rates particular disorders for 
urine leakage, frequency or obstructed voiding as follows:  
continual urine leakage post-surgical urinary diversion or 
urinary or stress incontinence requiring use of an appliance 
or the wearing of absorbent materials that must be changed 
more than four times a day warrants a 60 percent rating; 
requiring wearing of absorbent materials which must be 
changed two to four times a day warrants a 40 percent rating, 
and; requiring wearing of absorbent materials which must be 
changed less than times a day warrants a 20 percent rating.

Under 38 C.F.R. § 4.115b, DC, 7518 pertaining to urethra 
stricture, symptoms are rated as for a voiding dysfunction.

Under 38 C.F.R. § 4.115b, DC, 7519, pertaining to urethra 
fistula, symptoms are rated as for a voiding dysfunction. 

Under 38 C.F.R. § 4.115b, DC, 7523, pertaining to complete 
atrophy of the testis, a 20 percent rating is warranted for 
complete bilateral atrophy.

Under 38 C.F.R. § 4.115b, DC, 7524, pertaining to removal of 
the testis, a 30 percent rating is warranted for removal of 
both testis.

Under 38 C.F.R. § 4.115b, DC, 7525, pertaining to chronic 
epididymo-orchitis, symptoms are rated as for a urinary tract 
infection, for which poor renal function is rated as renal 
dysfunction and other symptoms are rated as follows:  
recurrent symptomatic infection requiring drainage or 
hospitalization more than twice a year and/or requiring 
continuos intensive management warrants a 30 percent rating; 
long-term drug therapy requiring one or two hospitalizations 
a year and/or intermittent intensive management warrants a 10 
percent rating.

SMRs disclose that the veteran underwent two operations in-
service for a left 

varicocele but there is no medical evidence that he sought or 
received treatment or a diagnosis of left varicocele after 
separation from service.  A report of a January 1975 VA 
examination noted a scar in the lower inguinal area left by 
the operations but that there was no evidence of a left 
varicocele, infection or discharge.  A rectal examination was 
normal.  The examiner also reported the veteran's complaints 
of occasional pain upon straining and burning upon urination.  
Upon VA examination in July 1997 the examining physician also 
noted no evidence of a current varicocele.  The examiner 
reported the veteran's complaint of discomfort from a tugging 
sensation in the left groin area since an in-service 
varicocelectomy but an absence of obstructive voiding 
symptoms or gross hematuria.  The examiner opined that 
chronic inguinal discomfort possibly resulting from the 
veteran's in-service surgery may have caused mild disability.

In consideration of the foregoing, the Board finds that the 
medical evidence does not support an evaluation of the 
veteran's service-connected left varicocele in excess of the 
10 percent currently assigned.  To the contrary, the medical 
evidence clearly shows that the veteran's left varicocele is 
primarily manifested by no more than mild disability.  There 
has been no objectively verifiable medical evidence of a left 
varicocele since the veteran's separation from active service 
nearly 25 years ago.  Possible residuals of this disorder may 
include the inquinal discomfort reported in the two VA 
examination reports but there is no objective medical 
evidence or veteran complaints of a voiding or urinary tract 
dysfunction or of a genitourinary disorder of any sort.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected left varicocele.  As the Board has determined that 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).



ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis.

Entitlement to service connection for hepatitis is denied.

Entitlement to an increased disability rating for a left 
varicocele is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

